DETAILED ACTION

The following is a final office action is response to communications received on 10/01/2021.  Claims 1-9, 12-16 & 18-23 are currently pending and addressed below.  Claims 15, 16 & 18-20 are withdrawn.  Claims 10, 11 & 17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-9 & 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vad (US 9,687,373).

    PNG
    media_image1.png
    663
    972
    media_image1.png
    Greyscale

Regarding Claim 1, Vad teaches a delivery system (Fig 4) for an implantable cardiac device, the 2delivery system comprising: 3an implant (59/60) having a distal end (56) and a proximal end (proximal of 50), the implant having a collapsed 4configuration and an expanded configuration (Col 6: lines 57-62); and 5a restraint (20) configured to restrain the distal end of the implant (Fig 2) to secure the implant in its 6collapsed configuration for delivery to an implant site, the restraint comprising a 7plurality of 
Regarding Claim 2, Vad teaches wherein the system further comprises: 2a delivery catheter (150, Col 8: lines 8-11) having a proximal and a distal end and at least one channel extending 3therethrough (Col 8: lines 25-30), wherein the implant is positioned proximate the distal end of the 4delivery catheter (Figs 4, 7 & 8) and restrained in the collapsed configuration by the restraint (Fig 2); and 5a tether (50) connected to the restraint and extending through the at least one channel of the 6delivery catheter to the proximal end of the delivery catheter, whereby manipulation 7of the tether causes the restraint to advance distally of the implant and release the 8implant from the collapsed configuration (Col 10: lines 25-35).  
Regarding Claim 3, Vad teaches wherein the restraint (20) is internally recessed with a plurality of circumferentially spaced-apart recesses (40/41/42) configured to receive the distal end of the implant in its collapsed configuration (Fig 2).  
Regarding Claim 4, Vad teaches wherein the implant (60) comprises a ring-like member (Fig 2) having upper apices (69) at its proximal end and lower apices (63) at its distal end, and the restraint is internally recessed to receive the lower apices of the ring-like member when the implant is in the collapsed configuration (Figs 2, 7 & 8).
Regarding Claim 5, Vad teaches wherein the restraint has a shaped leading edge (@ 56) to reduce trauma to a patient's anatomy during delivery of the implant (Col 4: lines 31-43).  
Regarding Claim 6, Vad teaches wherein the restraint further comprises: a distal leading section (shown); a central section (shown); and a proximal cuff section (shown); 

    PNG
    media_image2.png
    351
    851
    media_image2.png
    Greyscale

Regarding Claim 7, Vad teaches wherein the restraint (20) is configured to surround the distal end of the implant (Fig 2).  
Regarding Claim 8, Vad teaches wherein the restraint (20) comprises: a tubular sidewall (shown) extending from a proximal end to a distal end; a proximal opening (shown) defined by the tubular sidewall at the proximal end; and a channel defined by the tubular sidewall and extending distally from the proximal opening; wherein the restraint is configured to receive the implant in the collapsed configuration through the proximal opening (Fig 2) to radially restrain the implant within the channel.  
Regarding Claim 9, Vad teaches wherein the restraint further comprises a distal end wall (shown) located at the distal end of the restraint.
Regarding Claim 21, Vad teaches wherein the restraint is positioned over only a portion of the implant (Figs 2 & 4).  
Regarding Claim 22, Vad teaches wherein the restraint restrains the implant in its collapsed configuration as the restraint advances the implant through a delivery catheter (Col 10: lines 25-35).   
Regarding Claim 23, Vad teaches wherein the system further comprises a push wire (150’/50’) attached to the restraint and configured to constrain the implant.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 12, Vad fails to teach and/or fairly suggest wherein the implant further comprises a shaft carried by the proximal apex, the shaft extending along a rotation axis and having an external thread, the shaft configured to rotate about the rotation axis; and a collar carried by the tubular frame and having an opening extending axially therethrough in which to receive the shaft, the collar having a complementary surface structure for engaging the threads of the shaft, the collar configured to at least partially surround the first pair of adjacent struts, wherein rotation of the shaft about the rotation axis in a first rotation direction causes the collar to advance along the first pair of struts of the tubular frame to change an angle between the first pair of adjacent struts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774